Citation Nr: 0736192	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-29 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial increased (compensable) 
disability rating for urticaria.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
February 1985 to June 1990 and from January 1991 to February 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which granted service connection and assigned a 
zero percent rating for the veteran's uticaria.  He appeals 
for the assignment of a compensable rating. 


FINDINGS OF FACT

1.  The veteran's service-connected uticaria is manifested by 
recurring episodes at least four times over a 12-month period 
and requires prescription antihistamines to control these 
exacerbations; however, his uticaria does not necessitate 
intermittent systemic immunosuppressive therapy.  

2.  While the veteran did not engage in combat and it is not 
contended otherwise, there is competent evidence of a 
diagnosis of PTSD and an opinion linking such to the his 
alleged involvement in a helicopter accident while on active 
duty; however, the evidence of record fails to corroborate 
the veteran's claimed in-service stressor.  


CONCLUSIONS OF LAW

1.  The scheduler criteria for a 10 percent rating for 
urticaria, but no more than 10 percent, have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Code 7825 (2007).  

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A; 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In a February 2004 letter, the veteran was 
notified of the information and evidence needed to 
substantiate and complete his claims.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  He was also notified of the need to give VA any 
evidence pertaining to his claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 19 Vet. App. 
394, 403 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
occurred in this case. 
  
With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
his claims be granted; however, such notice was after the 
RO's initial denial.  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra ("this opinion does not . . . 
change the rule that reversal resulted the essential fairness 
of the adjudication to have been affected").  That is, "the 
key to determining whether an error is prejudicial is the 
effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" see id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra; accord 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, "there could be no 
prejudice if the purpose behind the notice has been satisfied 
. . . that is, affording a claimant a meaningful opportunity 
to participate effectively in the processing of [the] claim. 
. . ."  Mayfield, supra, at 128.

For reasons discussed in further detail below, the Board 
finds that the evidence supports a grant of an initial 10 
percent rating for urticaria but the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's service-connected skin disease.  And the 
preponderance of the evidence is also against a grant of 
service connection for PTSD.  Accordingly, the rating and 
effective date issues raised in Dingess are moot.  Timely 
notice of the two Dingess elements would not have operated to 
alter the outcome in the instant case.  Under such 
circumstances, the presumption of prejudice is rebutted.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  The Board 
finds that all necessary assistance has been provided to the 
appellant.  The evidence includes service medical records and 
post-service VA clinical records.  There is no indication of 
any additional relevant evidence that has not been obtained.  
A comprehensive VA skin examination was obtained, with 
results adequate for rating purposes.  There is no duty to 
provide another skin examination or medical opinion.  
38 C.F.R. §§ 3.326, 3.327.  As to the claim for service 
connection for PTSD, a diagnosis of PTSD linked to an alleged 
in-service stressor is not in dispute; the primary impediment 
to a grant of service connection here is that the evidence 
fails to confirm the veteran's alleged in-service stressor 
upon which the diagnosis of PTSD was made.  Under such 
circumstances, there is no duty to provide another 
psychiatric examination or opinion.  38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 
79 (2006). 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Initial Rating

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In the instant case, the veteran has challenged the initial 
noncompensable disability rating for his uticaria, as opposed 
to having filed a claim for an increased rating. Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In a Fenderson appeal arising from an 
initial grant of service connection, it is not the present 
levels of disability which are of primary importance.  
Rather, the entire period, (from the filing of the claim 
forward) is to be considered to ensure that consideration is 
given to the possibility of "staged ratings"; that is, 
separate ratings for separate periods of time based on the 
facts found.  Id.  

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Analysis-Initial Rating, Urticaria

The veteran contends, in essence, that his uticaria 
constitutes a compensable disability.  The Board agrees. 

The veteran was afforded a VA dermatology examination in 
December 2004 to evaluate the severity of his condition.  In 
the associated report, he was found to exhibit urticaria, 
with onset due to psychological stress.  The examiner 
indicated that 10 percent of his body was covered at the time 
of examination; however, the veteran stated that upon onset 
it will cover almost his entire body.  Chief complaints were 
of very itchy red patches on the skin, and these were 
observed on the left thoracic area.  The examiner stated that 
the disease would present actively "over 50 percent of the 
time," and that prescription antihistamines (Atarax(r)) were 
required during severe outbreaks.  

Urticaria is rated in accordance with the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7825.  Under the criteria 
established in this code, a 10 percent rating is appropriate 
in cases involving recurrent episodes (at least four times 
during the past 12-month period) that are responsive to 
treatment with antihistamines or sympathomimetics; a 30 
percent rating is warranted in cases where there are 
recurrent debilitating episodes which occurred at least four 
times during the past 12-month period and which require 
intermittent systemic immunosuppressive therapy for control; 
and the highest rating, 60 percent, is warranted where there 
are recurrent debilitating episodes which occurred at least 
four times during the past-12 month period despite continuous 
immunosuppressive therapy.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7825.

Regarding the 10 percent criteria, the Board notes that the 
veteran exhibits urticaria "50 percent of the time," which 
the Board interprets as meaning that active symptoms are 
present for approximately half of a given year.  Thus, the 
veteran meets the requirement of having active episodes of 
uticaria at least four times in a 12-month period.  It is 
also pertinent to note that his urticaria requires 
prescription antihistamines, with the condition being 
responsive to such medical intervention.  The veteran has not 
shown that he requires immunosuppressive therapy to control 
his exacerbations of uticaria.  Thus, all of the criteria for 
a 30 or 60 percent rating are not met.  Under such 
circumstances, the Board finds that the criteria for a 10 
percent rating for uticaria, but no more than 10 percent, 
have been met.  38 C.F.R. § 4.118, Diagnostic Code 7825.

The veteran is currently employed as a postal carrier and has 
not alleged that his skin condition causes marked 
interference with his employment or requires him to be 
hospitalized frequently.  The Board further finds that there 
is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to the veteran's uticaria, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.   
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred in 
service if they become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
"stressor"; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis-Service Connection, PTSD

The veteran did not engage in combat with the enemy and it is 
not contended otherwise.  If the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  Moreover, a medical opinion diagnosing PTSD does 
not suffice to verify the occurrence of the claimed in- 
service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128 (1997).

The veteran contends that he developed PTSD as a result of a 
traumatic aircraft accident experienced while he was on 
active duty with the U.S. Army.  He specifically asserts to 
have been aboard a CH-46 Chinook helicopter as a flight 
engineer during an incident where the pilot of the aircraft 
lost control of the rotors, causing a violent vibration, 
which narrowly missed being fatal for both aircrew and ground 
crew supporting the mission.  

The veteran has been in counseling for mental health 
conditions over the past several years.  The service medical 
records show that emotional stress was noted as a reason why 
the veteran was allowed a hardship discharge after he had 
been recalled to active duty from in-active reserve status 
but such was attributed to a pending divorce.  The service 
medical records are negative for diagnosis or treatment for a 
psychiatric disorder, to include PTSD.

The earliest diagnosis of PTSD was in October 2004, more than 
13 years post-active service, when a private therapist stated 
that the veteran had PTSD as a result of the alleged in-
service helicopter incident.  This was further confirmed by a 
follow-up letter by the same therapist in May 2005, who also 
relayed that the veteran was suffering from anxiety due to 
the termination of a lengthy personal relationship.  Based on 
these assessments, the Board will concede that there is both 
a diagnosis of PTSD and an opinion which links the disorder 
to the alleged stressful event.  Thus, in order for service 
connection for PTSD to be granted, the veteran's in-service 
stressor upon which the diagnosis was based must be 
confirmed.  38 C.F.R. § 3.304(f); Moreau, supra; Dizoglio, 
supra; Doran, supra; Cohen, supra.

There is no independent evidence in the record which would 
serve to confirm a helicopter accident occurring in 1989 as 
the veteran has claimed.  The service department was 
contacted, and replied that as the incident claimed was 
"almost" an accident, or a "near miss," it was very 
unlikely that any records existed which would document or 
confirm the alleged incident.  The veteran has not provided 
any other types of verification, such as "buddy 
statements," or letters written home which might serve to 
corroborate the occurrence of the claimed stressor.  As no 
such corroboration exists, the Board is unable to concede the 
existence of the alleged stressor, and the claim for service 
connection must be denied.  

In reaching its determination, the Board acknowledges that VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim. 38 U.S.C.A. § 5107(b); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).






ORDER

An initial 10 percent schedular rating for urticaria, but no 
more than 10 percent, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

Entitlement to service connection for PTSD is denied.  


____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


